Citation Nr: 1002415	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  09-16 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for nerve damage.

5.  Entitlement to service connection for hearing loss.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for fainting spells.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


REMAND

The Veteran had active military service from September 1971 
to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The Board notes that in November 2009, the Veteran submitted 
a timely request for a personal hearing before a Veterans Law 
Judge sitting at the Louisville RO.  See 38 C.F.R. §§ 20.703, 
20.1304(a) (2009).  In that statement, the Veteran also 
identified a new address.  See 38 C.F.R. §§ 3.1(q), 3.103(f) 
(2009) (a veteran is to be notified at his last known address 
of record); see also 38 C.F.R. § 20.702 (2009).  The case is 
therefore remanded to the RO so that it may schedule a 
hearing and send notice of the hearing to the Veteran's 
current address, as identified in the November 2009 
statement.  

The Veteran has a right to provide hearing testimony on 
appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700(a) (2009).  In accordance with his request, the 
Veteran must be provided an opportunity to present testimony 
during a hearing before a member of the Board sitting at the 
RO.  See 38 C.F.R. § 20.704 (2009).

In view of the foregoing, the case is REMANDED for the 
following action:

The RO should schedule the Veteran for a 
hearing before a member of the Board 
sitting at the RO.  The RO must notify 
the Veteran, at his current address of 
record as identified in his November 2009 
statement to VA, and his representative 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2009), and give the Veteran and his 
representative opportunity to prepare for 
the hearing.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

